Exhibit 10.1
 
Binding Strategic Cooperation Agreement






This Binding Strategic Cooperation Agreement (the “Agreement”) is made and
effective Sept. 24th, 2012 (the “Effective Date”).
 
BETWEEN:
Guofa Zhonghai Energy Investment Co., Ltd. (the “Party A”), a corporation
organized and existing under the laws of the PEOPLE’S REPUBLIC OF CHINA, with
its head office located at:



 
35F of tower A.Gemdale Plaza.No 91 Jianguo Road, Chaoyang District, Beijing

 
AND:
PEDEVCO Corp (doing business as Pacific Energy Development) (the “Party B”), a
corporation organized and existing under the laws of the United States of
America, with its head office located at:



4125 Blackhawk Plaza Circle Ste 201, Danville, CA 94506
 
In consideration of the terms and covenants of this agreement, and other
valuable consideration, the parties agree as follows:
 
1.  RECITALS


a.  
Both parties have met and indicated their desire to join together for the
pursuit of common business goals related to shale gas and oil development in the
People’s Republic of China.



b.  
Both parties have considered various forms of joint business enterprises for
their business.



c.  
Both parties desire to enter into a binding strategic cooperation agreement as
the most advantageous business form for their mutual purpose.

 
2.  RESPONSIBILITIES & RELIABILITIES


Party A


-  
According to the information of shale gas exploration standards issued by
Ministry of Land and Resources of China, Party A shall cooperate with Party B in
determining which blocks to bid on for the shale gas mineral exploration work in
the People’s Republic of China and provide related support for Party B including
business initiation, management, and other services to assist in accomplishing
their joint goal.

-  
Provide the full documentation and summary of technical and operating expertise
of Party B to conduct shale gas mineral exploration work in the appointed areas.

-  
As authorized by Party B, Party A is responsible to prepare the bid(s) and other
related documents to the relevant parties in the People’s Republic of China, and
to the sign and the interpret the various related documents for their mutual
business.

-  
Assist Party B in its interpretation and understanding of  the project and
provide to Party B related information.



 
 

--------------------------------------------------------------------------------

 
Party B


-  
Party B shall provide technical and operating support for the preparation of the
bid(s) and also for the shale gas exploration work in the People’s Republic of
China. The provision of these services and all economic considerations for both
Parties shall be as set forth in a definitive joint operating agreement to be
mutually agreed upon by the parties.



-  
Party B shall assist Party A to finish and submit the bidding documents for the
shale gas exploration work in the People’s Republic of China.

 
3.  COMMUNICATION STRUCTURE


For a better future business development, Party A and Party B shall establish a
regular meeting and communications schedule for the business assessment,
business flow and information exchange.
 
4.  CONFIDENTALITY AGREEMENT


The parties shall enter into and be bound by a mutually acceptable
confidentiality agreement protecting their respective confidential and
proprietary information for a period of 5 years after its termination.
 
5.  DURATION OF AGREEMENT


The term of this agreement shall be for 3 years, commencing on the Effective
Date,, unless sooner terminated by mutual consent of the parties or by operation
of the provisions of this Agreement.


6.  JOINT OPERATING AGREEMENT


After a successful bid(s), the parties shall negotiate a mutually agreed upon
joint operating agreement (the “Joint Operating Agreement”) which shall set
forth all of the rights and obligations of each party, their respective
ownerships in the block(s), and their economic rights with respect to each
block.
 
7.   GOVERNING LAW


The enforcement and interpretation of this Agreement shall be governed by the
laws of THE PEOPLE’S REPUBLIC OF CHINA.
 
 
 

--------------------------------------------------------------------------------

 
8.   RESOLUTION OF DISPUTES


Any dispute arising out if or in connection with this Agreement, shall be
governed and construed by the laws of the PEOPLE’S REPUBLIC OF CHINA pursuant to
the  CHINA INTERNATIONAL ECONOMIC AND TRADE ARBITRATION COMMISSION, and shall be
referred to and finally resolved by China Beijing District Court, P.R.C.
 
9.   PREVAIL OF LANGUAGE VERSION


In the event of any contradiction between the Chinese and English versions of
this Agreement, the English version shall prevail.
 
10.  NON-EXCLUSIVE
 
To avoid ambiguity, this Agreement is nonexclusive unless both Party A and Party
B agree to the Joint Operating Agreement as previously provided and there is an
exclusive cooperation on a specific shale gas exploration project under a
written contract.
 
11.  OTHER PROVISION


Both parties,  based on actual needs of their business cooperation, may need to
sign  specific business contracts and execute them accordingly. If there are
inconsistencies between any such contracts and this Agreement, the contract
shall prevail.


   
Party A
Party B
           
/s/ Luo Ping Zhi
/s/ Frank C. Ingriselli
Authorized Signature
Authorized Signature 9/26/2012
   
Luo Ping Zhi, Authorized Signatory
Frank C. Ingriselli, President and Chief Executive Officer
_________________________________
______________________________________
Print Name and Title
Print Name and Title
   


 
 

--------------------------------------------------------------------------------

 